            Case 2:20-cv-01324-JCM-EJY Document 4 Filed 07/17/20 Page 1 of 4



     ROBERT K. PHILLIPS, ESQ.
1
     Nevada Bar No. 11441
2    MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
3    LATISHA ROBINSON, ESQ.
     Nevada Bar No. 15314
4    PHILLIPS, SPALLAS & ANGSTADT LLC
     504 South Ninth Street
5
     Las Vegas, Nevada 89101
6    (702) 938-1510
     (702) 938-1511 (Fax)
7    rphillips@psalaw.net
     mwessel@psalaw.net
8    lrobinson@psalaw.net
9
     Attorneys for Defendant
10   Walmart Inc.

11
                                   UNITED STATES DISTRICT COURT
12

13                                        DISTRICT OF NEVADA

14                                                         Case No.: 2:20-cv-01324-JCM-EJY
      JESSICA LIS,
15                          Plaintiff,
      vs.                                                  DEFENDANT WALMART INC.’S
16                                                         STATEMENT REGARDING REMOVAL
      WALMART INC. and DOE I through X,
17    inclusive,
18                          Defendants.
19

20           COMES NOW, Defendant WALMART INC. (hereinafter “Defendant”, “Walmart” or
21   “Petitioner”), by and through its counsel of record, the law firm of PHILLIPS, SPALLAS &
22   ANGSTADT, LLC, and hereby submits the following Statement Regarding Removal of Civil Action.
23              1. The date(s) on which you were served with a copy of the Complaint.
24           Plaintiff served Defendant Walmart with a copy of the Complaint on June 11, 2020.
25              2. The date(s) on which you were served with a copy of the Summons.
26           Plaintiff served Defendant Walmart with a copy of the Summons on June 11, 2020.
27   ...
28   ...


                                                     -1-
          Case 2:20-cv-01324-JCM-EJY Document 4 Filed 07/17/20 Page 2 of 4



1                3. In removals based on diversity jurisdiction, the names of any served defendants
2    who are citizens of Nevada, the citizenship of the other parties and a summary of the defendant’s
3    evidence of the amount in controversy.
4           Defendant Walmart properly removed this matter pursuant to 28 U.S.C. §§1332 and 1441. First,
5    complete diversity exists in this matter. Walmart is a Delaware corporation with its principal place of
6    business in the State of Arkansas, and is therefore, a citizen of the State of Delaware and the State of
7    Arkansas.
8           Second, the amount in controversy exceeds $75,000. See 28 U.S.C. §1332(a). In her July 8,
9    2020, Petition for Exemption from Arbitration, Plaintiff claims she was injured after falling at Wal-Mart
10   Store No. 1838 on July 16, 2018. As a result of her fall, Plaintiff claims she
11   incurred injuries and damages. Plaintiff now estimates that her past medical specials to date total
12   $60,969.55. Plaintiff’s Complaint states Plaintiff suffered general damages of past and future pain and
13   suffering in excess of $15,000.00. Plaintiff’s Complaint further states she will be seeking damages for
14   lost wages and attorney fees.
15          Based on her alleged past medical specials and other claims for compensation, including past
16   and future pain and suffering, damages for loss income, and attorneys’ fees, Plaintiff’s damages clearly
17   exceed $75,000.00. As such, the 28 U.S.C. §1446(b)’s $75,000 amount in controversy requirement is
18   met. Given Plaintiff’s damages allegations, Plaintiff’s claims satisfy the jurisdictional requirement. See
19   28 U.S.C. §1332(a) (2015); see also Crum v. Circus Circus Enters., 231 F.3d 1129, 1131 (9th Cir. 2000)
20   (reversing dismissal for lack of jurisdiction, relying in part on estimated future medical expenses to
21   determine that amount in controversy exceeded the jurisdictional amount); see also Luckett v. Delta
22   Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999) (holding that it was facially apparent from plaintiff’s
23   Complaint that the claim exceeded $75,000.00 where plaintiff alleged property damage, travel expenses,
24   an emergency ambulance trip, a six-day hospital stay, pain and suffering, humiliation and a temporary
25   inability to do housework); see also White v. FCI USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding
26   that it was facially apparent that plaintiff’s wrongful termination exceeded $75,000.00 based on the
27   lengthy list of compensatory and punitive damages combined with a claim for attorney fees in her
28   Complaint).


                                                     -2-
          Case 2:20-cv-01324-JCM-EJY Document 4 Filed 07/17/20 Page 3 of 4



1               4. If your notice of removal was filed more than thirty (30) days after you first received
2    a copy of the Summons and Complaint, the reason removal has taken place at this time and the
3    date you first received a paper identifying the basis for removal.
4           The Petition for Removal was filed within thirty (30) days after the Plaintiff’s Request for
5    Exemption which was the “first paper” that put Petitioner on notice that Plaintiff’s claimed damages
6    clearly exceed the $75,000.00 federal diversity jurisdiction threshold.
7               5. In actions removed on the basis of the court’s jurisdiction in which the action in
8    state court was commenced more than one year before the date of removal, the reasons this action
9    should not summarily be remanded to the state court.
10          Not applicable. Petitioner removed this matter from state court less than one year from the date
11   the action was commenced in state court.
12              6. The name(s) of any defendant(s) known to have been served before you filed the
13   notice of removal who did not formally join in the notice of removal and the reasons they did not.
14          Walmart believes all applicable defendants have made an appearance in this case.
15
                            DATED this 17th day of July, 2020.
16

17
                                                   PHILLIPS, SPALLAS & ANGSTADT LLC
18
                                                   /s/ Latisha Robinson
19
                                                   ROBERT K. PHILLIPS, ESQ.
20                                                 Nevada Bar No. 11441
                                                   MEGAN E. WESSEL, ESQ.
21                                                 Nevada Bar No. 14131
                                                   LATISHA ROBINSON, ESQ.
22                                                 Nevada Bar No. 15314
23                                                 504 South Ninth Street
                                                   Las Vegas, Nevada 89101
24
                                                   Attorneys for Defendant
25

26
27

28


                                                    -3-
          Case 2:20-cv-01324-JCM-EJY Document 4 Filed 07/17/20 Page 4 of 4



1                                       CERTIFICATE OF SERVICE
2           I hereby certify that on the 17th day of July, 2020, I served a true and correct copy of the
3    foregoing, DEFENDANT WALMART INC.’S STATEMENT REGARDING REMOVAL, as
4    follows:
5               By facsimile addressed to the following counsel of record, at the address listed below:
6               By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
7    upon which first class postage was prepaid in Las Vegas, Nevada;
8               By Hand Delivery (ROC); and/or
9               By Electronic Filing/Service Notification through Odyssey File & Serve to:
10              ATTORNEY OF RECORD                             TELEPHONE/FAX                    PARTY
      BRUCE D. TINGEY, ESQ.                                 Phone 702-333-0000                  Plaintiff
11    Nevada Bar No. 5151                                   Fax 702-333-0001
      TINGEY & TINGEY
12    2001 W. Charleston Blvd.
      Las Vegas, Nevada 89102
13
                                               /s/ Clarissa Reyes
14
                         An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    -4-
